Whitfield, .0. J.,
delivered the opinion of the court.
The case is one of the most mysterious we have ever had to *465examine. Whether Lydell was dead or alive when his body was thrown into the pond, and, if dead, when and where and by whom and under what circumstances he had been killed, is left in absolute uncertainty and mystery by this record. Whether he got into a difficulty with the two white men, who according to some of the testimony were quarreling with him about' $15 which they claimed he owed them, or whether the defendant and Geo. Shelton killed him, or, having nothing to do with killing him were hired to dump his body into the pond, no man can, with any satisfaction, tell from this record. The physicians who were introduced are in conflict as to whether, from the condition of the dead body when examined, the deceased was alive or not when put into the pond. If the testimony for the defense is to he believed, Haywood has proved a clear alibi. If there is one thing that may he said to appear with certainty, it is that Lydell and Haywood were hoth thoroughly drunk by seven o’clock on the Thursday evening before he was killed. It appears from the testimony of Davis that Lydell was in great financial trouble, was in litigation,, had been out of work three or four weeks, and that,-though he had not taken a drop of whisky in said three or four weeks, he on that day acted, to quote his language, “very foolish and crazy.” This ease is one depending on absolutely circumstantial evidence, and in this uncertain state of the testimony the court refused to permit the defense to show by the witness Gertrude Evans whether she knew that some of the women who were at the house of prostitution Thursday night left the next morning for Birmingham, Ala., and whether she knew that • some of the parties who were in that house that Thursday night left the state the next day, and whether she knew that the same women that were there that night were not there the next day. It is clearly shown by the evidence that the deceased had been to this house two or three times that day, and that he had gotten money from Mrs. Davis, the wife of his landlord, who kept his money for him, three times that day, the last time about- seven o’clock in *466the evening, and immediately left his boarding house. It is altogether probable that he returned to this house of prostitution, and, so far as this evidence discloses, there is nothing to show, if he did so return, what happened to him thereafter at that house. We think, in the very peculiar circumstances surrounding this man’s death, the court should have allowed these questions to have been answered. Light might very probably have been thrown on the transaction, and the mystery satisfactorily cleared up.
The court also gave for the state the following instruction:
“The court instructs the jury for the state that circumstantial evidence in law is as good as any other kind of evidence, and, whenever circumstantial evidence rises high enough in the scale of belief to generate full conviction in the minds of the jury of the guilt of the defendant beyond a reasonable doubt, the jury should act upon such evidence as readily as they would in any other kind of evidence.” We think the statement that circumstantial evidence, in law, is as good as any other kind of evidence, is a fundamental misconception, and in this case was fatal error, and most probably misled the jury in making up their verdict. It is undoubtedly true^that, when circumstantial evidence excludes every other reasonable hypothesis than that of guilt beyond all reasonable doubt, the jury should convict; but it is equally true that, where the evidence is positive and direct by eyewitnesses to a killing, that kind of evidence, thus establishing the killing, is not the same kind of evidence as evidence wholly circumstantial from which the killing may be deduced. Circumstantial evidence is a different kind of evidence, wholly different from evidence consisting of the direct and positive testimony of eyewitnesses. In the one case, if the jury believe the testimony of the witnesses, the fact of the killing is established by their direct statements that they saw the party killed. In the other case, if the jury believe the party was killed beyond all reasonable doubt, they do so believe it from a chain of circumstances, the absence of any one link in which *467chain destroys the value of all other circumstances, no matter how absolutely proven. There has never been a better illustration of the weakness of circumstantial evidence than that which tells us that “it is no stronger than the weakest link in the chain.” This essential difference in the very nature of the two kinds of testimony, circumstantial and direct, is such and so clear that it is not the law that circumstantial evidence is as good as any other kind of evidence. True enough, if, .as stated, the circumstantial evidence excludes every other reasonable hypothesis than that of guilt beyond all reasonable doubt, the jury are just as much bound to convict as if the guilt had been shown by the direct evidence of eyewitnesses; but this does not alter the fact that the inherent nature of the two kinds of evidence is different, nor the other fact that the only thing which invests mere circumstances with force of proof is the absolute exclusion of every other reasonable hypothesis than that of guilt. We are of the opinion, therefore, that the statement which we have criticised in this instruction is a fundamental misconception, and, in this character of case, may most likely have mislead the jury and contributed materially to the verdict.
The clear difference between circumstantial evidence and direct evidence is pointed out by Prof. Wigmore in the first volume of his work on Evidence (section 25), in a quotation from Wills on Circumstantial Evidence, cited with approval by him as follows: “The different writers, ancient and modern* on the subject of Evidence, have concurred in treating circumstantial evidence as inferior in cogency and effect to-direct evidence, a conclusion which seems to follow necessarily from the very nature of the different kinds of evidence.” And Mr. Wills points out the fallacy of Mr. Paley’s declaration “that circumstances cannot lie”; that fallacy being that, if you concede certain facts, of course the facts do not lie, but whether the facts existed depends on the truthfulness of the witnesses deposing to the,facts. That is just the point we make. There may be ten links in the chain of circumstantial evidence offered to convict the defend*468ant. Each one of these links, or circumstances, is testified to by witnesses; and the difference, therefore, is, where the question is whether the defendant killed the deceased, that, if the testimony be direct, the killing may be established by the clear testimony of a single eyewitness; whereas, if the evidence be circumstantial, a number of witnesses necessarily must be examined to make out every link in the chain, every circumstance in the series, before the jury will be warranted in deducing, from the circumstances, the conclusion that the defendant did the killing. The popular mind recognizes the essential difference. When the men constituting the jury are told by the court in so many words that circumstantial evidence is as good as any other kind of evidence, that declaration is tantamount exactly to telling the jury that there is no difference between the nature of circumstantial evidence and the nature of direct testimony, a wholly misleading statement. We have so often said that the old paths are the safe paths, and the correct charge in a case of circumstantial evidence has been so long crystallized and stereotyped, by decisions in this state and elsewhere, that it is astonishing that a charge containing this sort of statement should be experimentally tried.
It will not stand the test, and for the error in giving it, and for the error in refusing to allow the witness Gertrude Evans to make answer to the questions indicated, the judgment is reversed, and the cause remanded for a. new■ trial.